DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Acknowledgment is made of the preliminary amendment filed on 11/05/2020 in which claim 20 was canceled. Claims 1-19 are pending for examination below. 

Claim Objections
Claim 19 objected to because of the following informalities: In line 1 “Claim1” appears to need a space inserted.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 12-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16856260 and claim 1 of copending Application No. 16856073 in view of Weigensberg and Lin et al. for the reasons as detailed in the 103 rejection below. All sets claim a load to vaporize where a user interface performs first/second notification based on a remaining amount of power. As Lin points out (see claim 1 below) circuitry/algorithm is taught to change the threshold based on the load. Additionally, adding of a third notification is consider within the skill of a person having ordinary skill, i.e. a yellow/orange/red scheme versus a yellow/red scheme. This is a provisional nonstatutory double patenting rejection. Note also that not need be filed since that subject matter is novel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigensberg et al. [US 2015/0272223] in view of Lin et al. [CN106714288]*.
Note that a copy of this foreign document is already of record with the IDS filed on 01/15/2021 and therefore another copy is not provided with this rejection, see the attached machine translation for further information on the detailed description. 
With respect to claims 1, 17, and 19, Weigensberg discloses an inhalation component generation device comprising: a load that vaporizes or atomizes an inhalation component source [112] by electric power from an electric power source [106]; circuitry configured to obtain a value representing a remaining amount of the electric power source [102], obtain an operation requesting signal to the load and generate an instruction for operating the load [acquire power level of battery and the air flow 108 is activated by passing through the airflow sensor 104]; and a user interface, wherein the circuitry is configured to cause the user interface to perform a first notification in a case that the value representing the remaining amount of the electric power source is less than a first threshold value and equal to or greater than a second threshold value that is less than the first threshold value and cause the user interface to perform a second notification in a case that the value representing the 102 is provided with an alarm unit 114 that shows a yellow light when battery is less than, i.e. 10% and a red light when less than, i.e. 3%]. However, Weigensberg fails to disclose changing the first threshold value is based on the operation requesting signal.
Lin teaches changing a first threshold value based on an operation requesting signal [par. 0005, 0009 and 0057-0085; i.e. a low battery threshold is dynamically adjusted based on the load (claimed operation requesting signal), based on the load the threshold can be adjusted higher] in order to provide ample warning to the user of a low battery threshold in a dynamic way.
Therefore it would have been obvious to a person having ordinary skill in the art before the instant invention was filed to modify Weigensberg to incorporate the dynamic adjustment of a low battery threshold as taught by Lin for the benefit of providing low battery warning to a user based on the load thereby allowing for more accurate notifications. 

With respect to claims 2 and 16, Weigensburg discloses wherein the circuitry is configured to: control supply of electric power from the electric power source to the load as detailed above in claim 2 and Lin further teaches changing the first threshold value based on a value relating to supply of electric power from the electric power source to the load [as detailed above the threshold varies based on the load power draw].

With respect to claims 12 and 13, Lin further discloses wherein the first threshold value is not changed in the case that an amount of operation of the load or an amount of the inhalant components generated by the load, at or before the time when charging of the electric power source is started, is less than a reference amount and the first threshold value is not changed in the case that a value obtained by the circuitry, at or before the time when charging of the electric power source is started, is par. 0075-0085; the low power threshold is adjusted based on the power consumption or maintained during normal application of the terminal, i.e. the first threshold is not changed. Additionally the purpose of the adjusting is to warn the user of charging in a timely manner, when power is sufficient the person would realize the charging operation is not needed].
Therefore it would have been obvious to a person having ordinary skill in the art before the instant invention was filed to modify Weigensberg to incorporate the dynamic adjustment of a low battery threshold as taught by Lin for the benefit of providing low battery warning to a user based on the load thereby allowing for more accurate notifications. 

With respect to claims 14 and 15, Lin further teaches wherein the circuitry is configured to measure a leaving time that is a period during that electric power is not supplied to the load, and the first threshold value is not updated in the case that the leaving time is equal to or longer than a predetermined time and wherein the circuitry is configured to measure a leaving time that is a period during that electric power is not supplied to the load, and the first threshold value, that is changed based on the operation requesting signal, is corrected according to the leaving time [as the purpose of the dynamic adjusting is to warn the user to charge to avoid power being disconnected, when the device is not used for a long period of time then no large amount of power draw is measured from the load and indeed no dynamic adjustment of the threshold is performed].
Therefore it would have been obvious to a person having ordinary skill in the art before the instant invention was filed to modify Weigensberg to incorporate the dynamic adjustment of a low battery threshold as taught by Lin for the benefit of providing low battery warning to a user based on the load thereby allowing for more accurate notifications. 

With respect to claim 18, official notice is taken that degradation of a battery is known in the art as an abnormality, i.e. it is not reasonable to remind the user to charge the battery at 50% (a large increase of the threshold) when the actual capacity is a result of degradation as the cause of these situations is known to be degradation of the battery. 
Therefore it would have been obvious to a person having ordinary skill in the art before the instant invention was filed to modify Weigensberg to incorporate the detection of degradation for the benefit of providing a warning to a user regarding the end of life of the battery/device.  

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but the application would be allowable if claim 3 was canceled and rewritten into independent claim 1, including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “wherein the circuitry is configured to change the first threshold based on a value that makes it possible to operate the load or generate inhalant components for an amount corresponding to a predetermined number of times.”
The prior art teaches changing the threshold with respect to a power draw, not a number of times as recited in claim 3. 
Claims 4-11 depend from claim 3 and are objected to for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859